Citation Nr: 0902096
Decision Date: 01/16/09	Archive Date: 03/12/09

DOCKET NO. 05-15 358                       DATE JAN 16 2009 

On appeal from the Department of Veterans Affairs Regional Office in Boston, Massachusetts 

THE ISSUE 

Entitlement to an evaluation in excess of 30 percent for residuals of a fracture of the left elbow with ulnar neuropathy. 

REPRESENTATION 

Veteran represented by: 	Massachusetts Department of Veterans Services 

ATTORNEY FOR THE BOARD 

A. Shawkey, Counsel 

INTRODUCTION 

The veteran served on active duty from July 1978 to October 1982. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied an evaluation in excess of 10 percent for service-connected residuals of a fracture of the left elbow with ulnar neuropathy. In September 2007, the veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO. In a subsequent rating decision in December 2006, the RO increased the veteran's evaluation for his service-connected residuals of a fracture of the left elbow with ulnar neuropathy to 30 percent, effective in May 2003. This matter was previously before the Board in January 2008 at which time the case was remanded for additional development. 

REMAND 

The veteran contends that he is entitled to a disability rating in excess of 30 percent for residuals of a fracture of the left elbow with ulnar neuropathy. Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In the Board's prior remand of January 2008, the Board pointed out that in evaluating the veteran's service-connected residuals of left elbow fracture with ulnar neuropathy, the RO did not comment on pertinent criteria with respect to any possible orthopedic impairment involving the veteran's left elbow and forearm. The Board further noted that there was insufficient medical evidence on file in which to consider any orthopedic impairment under the pertinent diagnostic criteria for rating the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5209. The Board thus directed the RO to afford the veteran a VA orthopedic 

- 2 - 

examination and stated that "[r]ange of motion testing of the left forearm should be accomplished to allow for application of VA rating criteria." 

A review of the claims file shows that the veteran did undergo a VA orthopedic examination in July 2008; however, the range of motion findings are incomplete and thus inadequate to properly evaluate the veteran's service-connected residuals of left elbow fracture with ulnar neuropathy. In this regard, the range of motion findings do not include active extension of the forearm. Without this pertinent finding, consideration of the veteran's service-connected residuals of left elbow fracture with ulnar neuropathy under 38 C.F.R. § 4.71a, Diagnostic Code 5207, for limitation of extension of the left forearm, is not possible. Consequently, it could be prejudicial to the appellant were the Board to proceed to finally decide this appeal without this pertinent evidence. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order. Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand. Id. Further development is, therefore, needed in light of this Stegall violation. 

In addition, there is some indication in the record that the veteran was scheduled to undergo surgery for his left ulnar neuropathy. In this regard, outpatient notes in May 2008 from a VA neurology clinic indicate that the veteran was scheduled to undergo ulnar transposition surgery in July 2008 at an outside hospital. However, it is unclear whether the veteran actually had the surgery since he reported at the July 2008 VA examination that he was not enthusiastic about the surgery proposed by his private doctor, Peter M. Prokopis, M.D., involving transfer of his ulnar nerve. Consequently, clarification should be sought regarding whether or not the veteran underwent this surgery and, to the extent that there are any outstanding medical records, to include surgical records and medical records from the veteran's private physician, they should be obtained. 38 U.S.C.A. § 5103A(b). 

- 3 - 

While the Board regrets that a remand of this matter will further delay a final decision in the claim on appeal, it finds that such action is necessary to ensure that the appellant is afforded full due process of law. 

1. Ask the veteran to identify any relevant medical records concerning his service-connected residuals of a left elbow fracture with left ulnar neuropathy that have not already been obtained, to include dates of treatment with his private physician, Peter M. Prokopis, M.D, and any outstanding surgical records. The RO should obtain copies of pertinent records from all identified treatment sources, following the procedures set forth in 38 C.F.R. § 3.159 and associate them with the veteran's claims 
file. If any identified records cannot be obtained, this fact should be documented in the claims file. 

2. The veteran should be scheduled for a VA orthopedic examination to determine the current severity of his left elbow disability. It is imperative that the claims file be made available to the examiner for review of pertinent documents therein in connection with the examination. Range of motion testing of the left forearm should be accomplished to allow for application of VA rating criteria, to include active extension. In conducting such testing, the examiner should indicate the point (in degrees) at which any motions are limited by pain. The examiner should also report whether any additional functional loss should be expected due to pain, weakness, fatigue, and incoordination, including during flare-ups. 

3. Thereafter, the RO should review the record and determine if the claim for an evaluation in excess of 30 percent for residuals of a fracture of the left elbow with 

- 4 - 
ulnar neuropathy can be granted. The determination should include consideration of the veteran's disability under the pertinent diagnostic codes regarding limitation of motion of the left upper extremity. If the benefit remains denied, the veteran and his representative should be furnished an appropriate supplemental statement of the case which includes the reasons for the determination and be afforded an opportunity to 
respond. 

The case should then be returned to the Board for further appellate consideration, if in order. The veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals 

 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2008). 

- 5  




